Title: [Diary entry: 21 October 1789]
From: Washington, George
To: 

 Wednesday 21st. By promise I was to have Breakfasted at Mr. Ellsworths at Windsor on my way to Springfield, but the Morning proving very wet and the rain not ceasing till past 10 Oclock I did not set out till half after that hour; I called however on Mr. Ellsworth and stay’d there near an hour. Reached Springfield by 4 Oclock, and while dinner was getting, examined the Continental Stores at this place which I found in very good order at the buildings (on the hill above the Town) which belong to the United States. The Barracks (also public property) are going fast to destruction and in a little time will be no more without repairs. The Elaboratory, wch. seems to be a good building is in tolerable good repair and the Powder Magazine which is of Brick seems to be in excellent order and the Powder in it very dry. A Colo. Worthington, Colo. Williams (Adjutant General of the State of Massachusetts), Genl. Shepherd, Mr. Lyman and many other Gentlemen sat an hour or two with me in the evening at Parson’s Tavern where I lodged and which is a good House. About 6 Miles before I came to Springfield I left the State of Connecticut and entered that of Massachusetts. The Distance from Hartford to Springfield is 28 Miles—both on Connecticut River. At the latter the River is crossed in Scows, set over with Poles and is about 80 rod wide. Between the two places is a fall and ten miles above Springfield is another fall and others above that again—notwithstanding which much use is made of the Navigation for transportation in flats of about five tonns burthen. Seven miles on this side Hartford is Windsor a tolerable pleasant but not a large Village. Between Windsor and Suffield you pass through a level, barren & uncultivated plain for several Miles. Suffield stands high & pleasant—the Lds. good. From hence you descend again into another plain where the Lands being good are much better cultivated. The whole Road from Hartford to Springfield is level & good, except being too Sandy in places & the Fields enclosed with Posts & Rails generally their not being much Stone. The Crops of Corn, except on the Interval Lands on the River are more indifferent (tho’ not bad) in the Eastern than we found them in the Western part of the State of Connecticut. There is a great equality in the People of this State—Few or no oppulent Men and no poor—great similatude in their buildings—the general fashion of which is a Chimney (always of Stone or Brick) and door in the middle, with a stair case fronting the latter, running up by the side of the latter [former]—two flush Stories with a very good shew of Sash & glass Windows. The size generally is from 30 to 50 feet in length and from 20 to 30 in width exclusive of a back shed which seems to be

added as the family encreases. The farms by the contiguity of the Houses are small not averaging more than 100 Acres. These are worked chiefly by Oxen (which have no other feed than Hay) with a horse & sometimes two before them both in Plow & Cart. In their light Lands and in their sleighs they work Horses, but find them much more expensive than Oxen. Springfield is on the East side of Connecticut River; before you come to which a large branch of it called Agawam is crossed by a Bridge. It stands under the Hill on the interval Land and has only one Meeting house—28 Miles from Hartfd.